Citation Nr: 1733512	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  11-17 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right leg disability, to include as secondary to the service-connected left leg stress fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1990 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board reopened and remanded the issue of entitlement to service connection for a right leg disability in April 2014.  In October 2014, the Board again remanded the issue for further development.  In March 2015, the Board denied service connection for a right leg disability and the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2016, the Court granted a Joint Motion for Remand (JMR), vacating the Board's March 2015 decision denying service connection for a right leg disability and remanding the case to the Board for additional evidentiary development. After an additional Board remand in March 2017, the Board now considers the directives having been substantially complied with, and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

This claim under appeal is distinct from the Veteran's claim for a bilateral knee strain, made July 7, 2016, and for which service connection was granted by the RO as a right knee strain and a left knee strain, in a rating decision dated July 10, 2017.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

In November 2012, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  



FINDINGS OF FACT

1. A right leg disability was not manifest during active service, and is not shown to be causally or etiologically related to an in-service event, injury, or disease.

2. A right leg disability is not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a right leg disability are not met.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of her claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter pertinent to the instant claim in April 2010, before the unfavorable adjudication of this issue in August 2010. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability ratings and effective dates are determined. As the original letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. The Board's previous remand of March 2017 requested any further private and VA records be associated with the Veteran's claims file; no additional records were found either with VA or from the Veteran.  All private treatment records authorized for release or submitted are associated with the claims file. 

The Board notes that the Veteran's service treatment records from Reynolds Army Community Hospital from January 1991 to March 1991 are unavailable.  See e.g., September 2011 Memorandum of Formal Finding on the Unavailability of Service Treatment Records; October 2014 Veteran statement.  The Board acknowledges that because the Veteran's complete service treatment records are unavailable, VA has a heightened duty to assist.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, because the Board is essentially assuming that the Veteran had an injury in service, and denying the claim based on the determination that the Veteran has no present right leg disability that can be associated with service, including the in-service injury, as discussed below, the Board concludes that the Veteran's complete service treatment records would not include evidence that would be helpful.  Thus, the Board concludes that remand for further efforts to obtain the Veteran's complete service treatment records is not warranted as such records would not possibly provide new information to substantiate the claim for service connection for a right leg disability.  38 C.F.R. § 3.159.  No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in May 2014 and November 2014 pertinent to the instant claim. The Board finds that collectively the examinations and opinions provided were adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, and conducted thorough medical examinations of the Veteran. Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist is satisfied.

II. Service Connection for a Right Leg Disability

A. Legal Criteria for Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B. Evidence and Analysis

The Veteran contends that he has a right leg disability, to include residuals of a reported in-service right leg fracture, which is related to service.  The Veteran also contends that he has a right leg disability that is secondary to his service-connected left leg stress fracture.  The Board notes that the Veteran is certainly competent to report his symptoms and observations.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran's service treatment records indicate diagnosis of and treatment for a left tibia stress fracture in October 1990, for which the Veteran is now service-connected.  Subsequent records indicated the Veteran was treated "conservatively" and returned to duty.  The Veteran's subsequent service treatment records, to include the September 1994 separation physical examination, are silent for any further problems with that left tibia stress fracture. The Veteran's service treatment records are entirely silent for any issue involving a right lower leg stress fracture.

In addition to the Veteran's own statement asserting a right leg stress fracture, the claims file contains a September 2011 lay buddy statement from another Veteran who states that he was assigned to the same Fort Sill unit at the same time with the Veteran, January to March 1991, and corroborates the Veteran's assertion that he had a stress fracture of the lower right leg.  

From September 1994, when the Veteran left active service, to March 2010, when the Veteran made his claim for a right leg stress fracture, there are no medical records, VA or private, that indicate the Veteran had any complaints or sought treatment for problems with his lower right leg.

In June 2011, the Veteran received a private orthopedic evaluation based on the Veteran's complaints of right leg pain.  This physician, Dr. R.W., diagnosed status post right fibula fracture, based on x-rays that revealed an old stress fracture approximately four inches below the knee with periosteal elevation on both AP and lateral views. This physician opined that the fracture was well-healed, but "may" have produced some scar tissue accounting for the symptoms of pain in that area.  This physician did not opine as to the approximate time or origination of the right leg stress fracture. The notation that the Veteran "may have produced some scar tissue accounting for his symptoms" is of no probative value, as the use of terms like "possibly" and "maybe" is too indefinite and speculative to be probative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).

In May 2014, the Veteran received a VA examination for his lower legs. This VA examiner noted that the Veteran now has or had a diagnosed stress fracture of the right leg in 1991.  The examiner noted that the Veteran's history of right leg stress fracture is pursuant to his subjective reports.  This May 2014 VA examiner stated that the current x-ray report was negative for a stress fracture, and diagnosed the Veteran with right old fibular stress fracture, using a date suggested by the Veteran of 1991.  In his opinion, this examiner noted the Veteran's service treatment records are silent on any right leg condition, and that Dr. R.W. had noted a healed right leg fibular stress fracture in 2011.  However, the examiner noted, "it would be speculation at best to try and state when this fracture occurred." 

This examiner also provided an opinion regarding the possibility of secondary service connection, saying the service treatment records have no notation of right leg complaints during the recovery period of the left leg stress fracture in 1991.  He pointed out that the majority of medical literature does not support one stress fracture as the cause of another stress fracture, but rather the continuation of the underlying cause of the first stress fracture could cause a second stress fracture.  The examiner also noted that the stress fracture identified by Dr. R.W. was a healed fibular stress fracture of unknown date and cause origin, but that the left leg stress fracture involved a tibia fracture, which is the weight-bearing bone in the lower leg and more common in military recruits.  He suggested that the right leg fibula fracture is not common in military recruits because it is not a weight-bearing bone.  The examiner completed his opinion saying "given the silence of any right lower leg stress fracture during service and the findings of Dr. R.W. being uncommon for military recruits, and the inability to state the right leg old fibular stress fracture occurred during military service, it is not likely that the Veteran's right old fibular stress fracture is connected to military service."

Because these notations are unclear as to whether the Veteran currently has a right leg disability, to include residuals of the diagnosed right old fibular stress fracture, the May 2014 VA examination is of no probative value in determining whether the Veteran had a right lower leg stress fracture during service or has a current right leg disability during the appeal period.

In November 2014, the Veteran received another VA examination and opinion. On examination, the Veteran reported that he continues to experience bilateral mid tibial shaft pain, and that he wears a simple neoprene compression sleeve on his right mid tibial area for comfort and support.  This examiner stated the Veteran has current chronic right leg mid tibial pain of unknown etiology.  His formal opinion was that it was less likely than not that the right leg disability is etiologically related to service, including the reported right leg injury in service, that it was also less likely as not that the right leg disability was caused by the service-connected left leg stress fracture, and that it was also less likely as not that the right leg disability was aggravated beyond the natural progress by the service-connected left leg stress fracture.  This examiner's rationale was that he could find no documentation in the service treatment records of a right leg injury in service, and that current x-rays reveal no abnormalities of either leg, i.e., no residuals of remote stress fractures or any osteoarthritis.  This examiner did order a formal MRI of the lower leg to evaluate further the claimed lower leg injury.  In December 2014, the Veteran received a lower extremity MRI that found no convincing significant musculature or marrow signal abnormality.  The reviewing physician stated that no convincing stress reaction or fracture of either leg was noted, and deemed the MRI to be unremarkable for both legs.

The Board finds that the November 2014 VA examination and opinion is of significant probative value, as the VA examiner has the requisite medical expertise to render a diagnosis of a right leg disability and to render a determination as to etiology of a right leg disability.  Further, the VA examiner provided rationale for his opinion and based the opinion on the Veteran's history, lay statements, a review of the claims file, and examination of the Veteran.  On examination, the Veteran reported that he continues to experience bilateral mid tibial shaft pain, and that he wears a simple neoprene compression sleeve on his right mid tibial area for comfort and support.  The Board acknowledges that the November 2014 VA examiner also noted that the Veteran now has or had a diagnosed stress fracture of the right tibia in 1991.  However, this notation was apparently based on the Veteran's subjective reports, as ultimately the same examiner expressly diagnosed the Veteran with "chronic right leg mid tibial pain, etiology undetermined."  The examiner acknowledged that the 2011 x-rays apparently revealed evidence of an old stress fracture, but he noted that repeat x-rays in 2014 were normal.  The examiner also stated that current x-rays revealed no abnormalities, to include residuals of remote stress fractures or any osteoarthritis. The MRI the following month also did not reveal any "convincing stress reaction or fracture."

In September 2016, the Veteran obtained an MRI of his lower legs from a private radiology provider, Dr. M.P.  The results of this MRI indicated there was periosteal edema along the anteromedial margin of the mid-tibial shaft, with no confirmed intracortical or marrow edema.  The fibula marrow pattern was within normal limits.  Imaged muscles and tendons demonstrated normal signal and morphology, and there was no soft tissue mass or fluid collection.  Dr. M.P.'s formal impression was the findings were compatible with medial tibial stress syndrome with periosteal edema noted along the anteromedial mid tibial shaft.  He stated there was no fracture line, intracortical or marrow edema.  No opinion as to the timing or etiology of any right lower leg injury was given.  

In May 2017, the Veteran received an addendum VA opinion, based on a VA examiner's review of the entire claims file.  This examiner stated the Veteran had chronic right leg mid-tibial pain syndrome, based on a review of existing records, and opined that it was less likely as not this was related to military service, because the service treatment records were silent for the right leg.  He also opined that the Veteran's right leg disability was not caused by the service-connected left leg stress fracture, because the left leg stress fracture occurred in 1990, and multiple subsequent examinations indicated it had completely healed and resolved, to include the December 2014 MRI.  Additionally, the examiner stated that it was less likely as not that the right leg mid-tibial pain syndrome was aggravated by the service-connected left leg stress fracture, using the same rationale.

The Board finds that competent and probative evidence does support a finding of a current right leg disability.  The May 2017 VA examiner diagnosed the Veteran with a chronic right leg med tibial pain syndrome.  Thus, the requirement for a current disability is met.

The Board acknowledges that the Veteran has submitted lay statements that tend to show that he was diagnosed and treated for a right leg stress fracture in service from December 1990 to March 1991.  See October 2010 Form 21-4142; June 2011 Form 9 Appeal; August 2011 Veteran statement; September 2011 lay statement from C. B.  However, the Board considers the diagnosis of and determination as to etiology of a right leg disability beyond the Veteran's own competence to evaluate based upon his own knowledge and expertise.  It follows that the Veteran's or his buddy's lay opinions as to the diagnosis and cause of a right leg disability are also not probative evidence, although the Veteran's observed symptoms described may be useful to an expert in evaluating whether the Veteran has a right leg disability and in determining the etiology thereof.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran or his buddy has medical expertise, the Veteran's lay opinion that he has residuals of a right leg fracture beyond a description of his symptoms and that such disability is related to service or secondary to his left leg disability is of no probative value.    

For the purpose of completeness, the Board will assume for the sake of argument that the Veteran has a current right leg disability, diagnosed as chronic right leg mid tibial pain syndrome, and the Board will also assume arguendo that a right leg injury or disease, to include right leg stress fracture, happened during service.  

However, the Board finds that the competent and probative evidence does not show a relationship between the Veteran's current chronic right leg disability and the in-service right leg injury or disease.  Further, the Board finds that the competent and probative evidence does not show that the Veteran's right leg disability is secondary to the left leg disability.  The most probative competent opinion on the subject, that of the November 2014 and May 2017 VA examiner (the same examiner provided both opinions), stated that the diagnosed chronic right leg mid tibial pain has an undetermined etiology.  The VA examiner opined in November 2014 that it is less likely than not that the diagnosed right leg disability is etiologically related to service, including the reported right leg injury in service.  He also opined that it is less likely than not that the right leg disability was caused by or aggravated beyond the natural progress by the service-connected left leg stress fracture.  This VA examiner noted that there is no documentation of the right leg injury in the service treatment records, and therefore there is no documented proof of a right leg injury in service.  He further stated that current x-rays reveal no abnormalities of either leg, to include residuals of remote stress fractures or any osteoarthritis.  Multiple subsequent examinations indicated it had completely healed and resolved, to include the December 2014 MRI.  This VA examiner stated that thus it is unlikely that the remote left leg stress fracture in 1990 is causing any right leg disability at the present time, or that it has aggravated the current right leg condition.  

Given the November 2014 VA examination, the May 2017 VA opinion, the x-ray and MRI negative results, and Dr. R. W.'s opinion that the right leg old stress fracture is well-healed, the Board finds that the preponderance of the evidence does not support a finding that the Veteran has a chronic right leg disability that is related to an in-service disease or injury.  Further, given the November 2014 VA examination, the Board finds that the preponderance of the evidence does not support a finding that the Veteran has a chronic right leg disability that was proximately due to or aggravated by the service-connected left leg disability.  Therefore, service connection for a right leg disability is not warranted.  38 C.F.R. §§ 3.303, 3.310; see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  As the preponderance of the evidence is against the Veteran's claim for service connection for a right leg disability, the claim must be denied.  38 U.S.C.A. § 5107.   


ORDER

Entitlement to service connection for a right leg disability is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


